DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicants’ election without traverse of Group I (claims 130-132, 151, 152), filed 11/15/2021, is acknowledged. Claims 133-150 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 130-132, 151, and 152 are under examination. 
Claims 1-129 are cancelled. Claims 133-150 are withdrawn. 
Priority
This application is a continuation of co-pending U.S. Patent Application No. 10/804,825, filed on March 19, 2004, and claims the benefit of and priority to expired U.S. Provisional Application No. 60/456,271 filed March 19, 2003, U.S. Provisional Application No.60/532,487 filed December 26, 2003, and U.S. Provisional Application No. 60/543,576 filed February 11, 2004. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted is in  compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Objections
In the instant case, the specification is objected to as it contains non-standard section headings.  See 37 CFR 1.77(b).  For example, pages 6-9 contain a “Table of Contents”; page 11 contains a “Glossary”. This objection may be overcome by amending section headings to comply with 37 CFR 1.77(b), and preferably remove all numbering of paragraphs to avoid confusion.  
The following guidelines illustrate the preferred layout for the specification of a utility 
Content of Specification

(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606.  

(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

The Names Of The Parties To A Joint Research Agreement: See 37 CFR 1.71(g).

(e)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.

(f)	Background of the Invention:  See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

(1)	Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field."

(2)	Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art."

(g)	Brief Summary of the Invention: See MPEP § 608.01(d).  A brief summary or general statement of the invention as set forth in 37 CFR 1.73.  

(h)	Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(i)	Detailed Description of the Invention: See MPEP § 608.01(g).  A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71.  

(j)	Priority statement

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 130-132, 151, and 152 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to a computer-implemented method that performs a process, which clearly falls within one of the four statutory categories. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:
In this case, the claimed “obtaining” and “determining” steps (including the sub-steps directed to combining insulin dosage schemes, determining an error, etc.) all encompass evaluating, analyzing, and/or organizing information. That is, with the exception of using a computing device, there is nothing in the claims themselves that foreclose these steps from being performed by a human. As such, these steps can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
In addition, the claimed “combining” and “determining” step (including the sub-steps directed to combining insulin dosage schemes, determining an error, determining CIR ratio 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
causing…the adjusted insulin dosing scheme determined for the subject to be shown in a display of an insulin device for an implementation of the adjusted insulin dosing scheme; and 
linking the adjusted insulin dosing scheme to the insulin pen to cause a change in the dose setting of the pen of at least a portion of the adjusted insulin dosing scheme. 
Under the BRI, the above causing step merely results in outputting dosage information to a device for display and therefore represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Similarly, the linking step amounts to nothing more than linking the use of the abstract idea to a particular technological environment or field of use. See MPEP 2106.05(h). 
 With regards to the computing device and processor, these are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Similarly, while the claim requires “linking” the dosing scheme to cause a change in the dose setting of the insulin pen, there is no active method step in the claim as written that requires actually using the insulin pen for administering a treatment to a subject based on said information. See MPEP 2106.05(h). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical 
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the non-abstract steps amount to nothing more than insignificant extra-solution activity and linking the use of the abstract idea to a particular technological environment or field of use, which do not save the claims from abstraction. See, e.g., Mayo, 566 U.S. at 79. Additionally, Mann et al. (US 6551276; Issued April 22, 2003; Filed Dec. 17, 1999) provides evidence that methods for displaying dosage information and adjusting dosage information were well known in the art. Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more.
With regards to the claimed computing device and hardware processor, the courts have also explained that the use of generic computer elements like a microprocessor and memory do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 

D. Dependent Claims


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 130-132, 151, and 152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim(s) 130 recites “combining…a base insulin dosage scheme…, whereby long-acting characteristics…cause the effect of constant Basal Insulin…to determine a previous total insulin prescribed…”. This limitation is problematic for several reasons. Firstly, the artisan would understand that combining information means that at least two different types of information are being used in combination, e.g. A+B+C. However, in this case, the claim only refers to a base insulin dosage scheme. As such, it is unclear what information is actually being “combined”.  Secondly, the above “whereby" phrase merely suggests desired characteristics of the dosage and an intended use, and does not impose any actual boundaries on the scope of the claim. Applicant is reminded that a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See also MPEP § 2111.04. As a result, it is unclear what limiting effect is intended since the “whereby” phrase does not further limit the method or the type of data being used by the method.  Clarification is requested via amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 130-132, 151, and 152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 6551276; Issued April 22, 2003; Filed Dec. 17, 1999) in view of Steil et al. (US 6,558,351; Issued: May 6, 2003). 
Mann teaches an infusion device and computer system for infusing a liquid into a body (Abstract). Regarding claim(s) 130, the infusion system taught by Mann includes a suitably programmed processor and memory capable of obtaining data relating to previous insulin dosing information for a patient and current glucose data from a glucose monitoring device, as well as other history data and user specified data (Figure 7, Col. 6, ref. Claim 1 and 12).
Mann teaches using a bolus estimator program that combines a plurality of different parameters including basal insulin concentration levels, carbohydrate levels from meals (stored for 90 days), carbohydrate ratio (CIR), basal rates, meal boluses, bolus history, daily carb totals (meal insulin), target blood glucose levels, insulin sensitivity (Col. 16, 17, 18, 21, Table 1). The program accounts for insulin administered in a specific duration window, and is also designed to take into account the amount of insulin that might still be remaining in the user's body from a previous bolus (Col. 22). 
Mann teaches determining a correction bolus based upon the difference between a characteristic value and a target characteristic value to determine the amount of liquid to be infused So as to estimate the correction bolus, including a duration factor to account for how long a previously infused amount of liquid will remain active in the body, and to adjust the estimate accordingly [Col. 3, last two paragraphs], which suggests determining an error. 

Furthermore, Steil teaches determining glucose errors based on the difference between the desired basal blood glucose level G and an estimate of the present blood glucose level G is the glucose level error [Col. 11];  determining an estimate of the present blood glucose level, adjusting this level with correction algorithms (to account for errors), and then comparing it to the desired basal blood glucose level (i.e. target) to calculate a new glucose level error [Col. 11]. 
Therefore, it would have been obvious to modify the method of Mann by applying a fraction of the divided difference (between previous blood glucose levels and target blood glucose levels), as claimed, since the choice of the correction factor being used is considered to be a matter of design choice, and Applicant has not disclosed that this particular factor provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, such a modification would have been considered a mere design consideration which fails to patentably distinguish over the teachings of Mann and Steil. 
Mann does not specifically teach determining an adjusted insulin dosing scheme by determining a change to the CIR, as claimed. However, Mann clearly teaches a bolus adjustment equation that multiplies CIR by carbohydrates to be consumed (i.e. meal insulin), which at a minimum suggests the mathematical feature as claimed. Mann teaches the use of daily CIRs, as set forth above, as well as bolus correction factors (Example VIII). Mann teaches generating insulin dosing schemes on a screen and communicating with an insulin pump. Mann also teaches basal durations programmable up to 24-hours and insulin dosages stored over a 7 day period (Figures 6, 9, 11, and Col. 21), which encompasses and/or suggests the 24-hour period.
Mann teaches means for causing an adjusted dosing scheme to be displayed on an LCD (Figures 4, 5, 6, 7, 11, 14); and causing insulin to be provided to the subject using the adjusting dosing scheme using an infusion device (Figure 16, col. 6, and ref. claims 1-6, 30, 31). 
Regarding claim(s) 131, Mann teaches a bolus adjustment equation that multiplies CIR by carbohydrates to be consumed (i.e. meal insulin), as claimed. Regarding claim 132 and 151, Mann prima facie obvious at the time it was made. 
Citation of Relevant Prior Art
In the interest of compact prosecution, the following prior art references made of record and not relied upon are considered pertinent to applicant's disclosure. 
Parker et al. (IEEE Transactions on Biomedical Engineering, 1999, Vol. 46, No. 2, pp. 148-157), which teaches a model-based algorithm for blood glucose control in diabetic patients [entire].  
Kaufman et al. (Diabetes Metab. Res. Rev., 1999, Vol. 15, p.338-352), which teaches a method for adjusting an insulin dosing schedules and an insulin pump (i.e. insulin pen) that can be connected to a computer for determining bolus delivery [pp. 340 (entire) through pp. 341, col. 1, Figures 1 and 2].  
Albisser et al. (Medical & Biological Engineering & Computing, 1986, Vol. 24, p.577-584), which teaches a method for adjusting insulin dosages comprising new insulin dosage values derived from iterative basal insulin dosages (both before and after meals), wherein dosages are administered over days and are adjusted using blood glucose test results coupled with additional multiplying factors [p.578, Col. 1, ¶ 4 and Col. 2]. 

Obviousness-Type Double Patenting Rejection
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

Claims 130-132, 151, and 152 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over THE FOLLOWING CLAIMS AND RELATED APPLICATIONS, AS LISTED IN THE TABLE BELOW, for the following reasons. This rejection is necessitated by amendment of the copending claims. 
INSTANT CLAIMS
REFERENCE CLAIMS
RELATED APPLICATION 
 REASON THE INSTANT CLAIMS ARE OBVIOUS
130-132, 151, 152
1-3, 5-14, 16-18, 20-29
15496419 - allowed
(See below)
130-132, 151, 152
1-30
15855315 - allowed
(See below)
130-132, 151, 152
347-362
10804825 - allowed

(see below)


The differences between the inventions defined by the conflicting claims of the 15496419 application are as follows: Reference claims 1-3, 5-14, 16-18, 20-29 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require administering dosages to a patient.  Although the conflicting claims are not identical, they are not patentably distinct from each other because ref. claim 1 does not require determining CIR values. However, dependent ref. claim 11 recites these limitations. Therefore, instant claim 130-132, 151, and 152 are made obvious over the COMBINATION of reference claims 1 and 11, because it would have been obvious to COMBINE all limitations taught in the reference claims.
The differences between the inventions defined by the conflicting claims of the 15855315  application are as follows: Reference claims 1-30 recite the same limitations of the above instant claims plus additional steps, with the main difference being administering doses. Therefore the reference claims are NARROWER in scope that the instant claims because this 
The differences between the inventions defined by the conflicting claims of the 10804825 application are as follows: Reference claim 347 recite the same limitations of the above instant claims plus additional steps, with the main difference being that the reference claims require an administering step. Therefore the reference claims are NARROWER in scope that the instant claims. Therefore, instant claims 130-132, 151, 152 are anticipated by the narrower claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619